Cassoday, C. J.
The complaint entirely fails to state or allege what particular words were spoken by the defendant which the plaintiff claims were defamatory. It merely states-the pleader’s inferences or conclusions, drawn from something supposed to have been said, but not alleged. “ The-words in which the slander is conveyed must be stated in-the complaint, in order that the court may judge whether they constitute a ground of action, and also because the defendant is entitled to know the precise charge against him,, and cannot shape his case until he knows. It is not sufficient to set forth the tenor or effect of the words used by the defendant.” 13 Am. & Eng. Ency. of Law, 456. This is not only elementary, but has frequently been sanctioned by this court. Zeig v. Ort, 3 Pin. 30; K- v. H-, 20 *201Wis. 239; Simonsen v. Herold Co. 61 Wis. 626; Pelzer v. Benish, 67 Wis. 291; Schild v. Legler, 82 Wis. 73. It follows that tbe demurrer was properly sustained.
By the ■ Court.— The order of the superior court of Milwaukee county is affirmed.